Martin, J.
delivered the opinion of the court.
We learn from the clerk’s certificate, that the sheets proceeding it “ contain a transcript of all the proceedings on which the cause was tried, since the last appeal, with the exceptions of the transcripts of the two former appeals, which are already in the Supreme Court.”
There is no statement of the facts, no evidence appears to have been taken down during the trial, there is no bill of exceptions, case agreed, or allegation of any error apparent on the face of the record, nor any certificate of the judge.
We have not examined the transcripts in the two preced- . . . ing appeals, because, admitting that they contain a legal ® *■*' ° ® statement of the evidence theretofore given, nothing can ° ° authorise us to assume that the third trial was'had upon the *480same evidence, as was adduced during the two proceeding trials, and no other.
Nothing enabling us to know what are the facts of the case? we are unable to inquire into the correctness of the . lUdgment. ° °
R is, therefore, ordered, adjudged and decreed, that the appeal be dismissed at the appellant’s costs.